Case 1:18-cv-02709-TNM Document 34-6 Filed 08/28/19 Page 1 of 2




                 EXHIBIT 1
                     Case 1:18-cv-02709-TNM Document 34-6 Filed 08/28/19 Page 2 of 2


Konkoly, Antonia (CIV)

From:                                       Swain, Alexandra P. <apswain@debevoise.com>
Sent:                                       Friday, July 12, 2019 3:04 PM
To:                                         Konkoly, Antonia (CIV); 'Ramya Krishnan'; 'Jameel Jaffer'; 'Alexander A Abdo'; 'Adi
                                            Kamdar'; Feigelson, Jeremy; Beeken, Timothy K.; Burger, Joshua (Josh) I.; Beard, Ashley
                                            N.
Subject:                                    RE: Knight First Amendment Inst v. CIA -- status update & supplemental State
                                            production [DF-AMER.FID1979008]


Toni,

We write to inform you that the Committee to Protect Journalists (“CPJ”) will challenge the Glomar responses for the
FBI, CIA, ODNI, and the NSA. In addition, CPJ will challenge the CIA’s redactions with respect to the three documents that
it produced, the remaining documents that it withheld in response to item 1 in the FOIA request, and the remaining
documents that it withheld in coordination with the Department of State. We request that the CIA provide a Vaughn
Index.

The Knight Institute has decided to withdraw from the litigation and will be seeking the government’s consent to file a
stipulation of dismissal pursuant to FRCP 41(a)(1)(A)(ii). The Knight Institute intends to stipulate to the dismissal of its
claims in this action, while reserving its right to move for attorneys’ fees.

Thanks and have a good weekend.

Best,

Alex
Alexandra P. Swain   | Associate | Debevoise & Plimpton LLP | apswain@debevoise.com | +1 212 909 6792| www.debevoise.com

This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain information that is privileged,
confidential and exempt from disclosure. If you are not the intended recipient, please do not disseminate, distr bute or copy this communication, by e-
mail or otherwise. Instead, please notify us immediately by return e-mail (including the original message in your reply) and by telephone (you may call us
collect in New York at 1-212-909-6000) and then delete and discard all copies of the e-mail. Thank you.



From: Konkoly, Antonia (CIV) [mailto:Antonia.Konkoly@usdoj.gov]
Sent: Friday, June 28, 2019 14:01
To: Ramya Krishnan; Swain, Alexandra P.; Jameel Jaffer; Alexander A Abdo; Adi Kamdar; Feigelson, Jeremy; Beeken,
Timothy K.; Burger, Joshua (Josh) I.
Subject: RE: Knight First Amendment Inst v. CIA -- status update & supplemental State production [DF-
AMER.FID424485]

Thanks very much. I will get these on file before the end of the day.

From: Ramya Krishnan <ramya.krishnan@knightcolumbia.org>
Sent: Friday, June 28, 2019 1:58 PM
To: Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>; Swain, Alexandra P. <apswain@debevoise.com>; Jameel Jaffer
<Jameel.Jaffer@knightcolumbia.org>; Alexander A Abdo <alex.abdo@knightcolumbia.org>; Adi Kamdar
<adi.kamdar@knightcolumbia.org>; Feigelson, Jeremy <jfeigelson@debevoise.com>; Beeken, Timothy K.
<tkbeeken@debevoise.com>; Burger, Joshua (Josh) I. <jiburger@debevoise.com>
Subject: Re: Knight First Amendment Inst v. CIA -- status update & supplemental State production [DF-AMER.FID424485]


                                                                            1
